DETAILED ACTION

	This Office action is in response to applicant’s election filed on 10 March 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 10 March 2021 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Semiconductor Storage Device with Columnar Body Having Impurity Doped Channel Film.

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112


5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the impurities in the second region" in lines 10-11;
Claim 2 recites the limitation "the impurities in the first surface" in line 3;
Claim 2 recites the limitation "the impurities in the second surface" in line 4;
Claim 3 recites the limitation "the impurities in the channel film" in line 2;
Claim 4 recites the limitation "a region doped with the impurities" in line 2;
Claim 8 recites the limitation "the impurities in a region in contact with the channel film" in line 2;

There is insufficient antecedent basis for these limitations in claims 1-4, 8-9.
	Claims 2-10 are rejected under 35 U.S.C. 112(b) because they depend on claim 1.

Allowable Subject Matter

7.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach semiconductor storage devices that utilize columnar channel films.  Lee et al. (see Fig. 7B and paragraphs [0019] to [0109]) is the closest prior art.  However, although the dopant supply film – 325 disclosed by Lee et al. can be interpreted as being the claimed first region, it is disclosed as being a doped oxide film (see paragraph [0095]) and, accordingly, is not a semiconductor as required for claim 1.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws